Citation Nr: 1533863	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  11-22 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include bursitis.

2.  Entitlement to service connection for a bilateral hip condition, to include osteoarthritis.


REPRESENTATION

Appellant represented by:	Elizabeth P. Lunn, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1983 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board remanded the remaining issues on appeal in August 2013 and September 2014 to afford the Veteran a hearing, and a medical examination and opinion.  

In April 2014, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.  The case has now been returned to the Board.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's left shoulder disability, which is variously diagnosed as bursitis and osteoarthritis, is related to complaints of shoulder pain in active service.

2.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's bilateral hip disability, which is diagnosed as osteoarthritis, is related to complaints of hip pain in active service.





CONCLUSIONS OF LAW

1.  The Veteran's left shoulder disability, variously diagnosed as bursitis and osteoarthritis, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The Veteran's bilateral hip disability, diagnosed as osteoarthritis, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims of entitlement to service connection for a left shoulder disability and a bilateral hip disability have been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

The Veteran contends that he incurred a left shoulder disability, to include bursitis, and a bilateral hip condition, to include a pelvic deformity, during active service.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records (STRs) show that at entrance to service, the Veteran underwent a physical examination in February 1983 that revealed normal musculoskeletal results and the Veteran, on his accompanying report of medical history, reported that he was in good health and denied swollen or painful joints.  The Veteran's July 1996 separation examination noted that the upper extremities and lower extremities, as well as the spine and other musculoskeletal systems, were normal.  However, the accompanying report of medical history completed by the Veteran indicates the Veteran experienced swollen or painful joints, and bone, joint or other deformities.  The Veteran's STRs are otherwise unavailable for review.

Post-service treatment records show that in October 1999 the Veteran presented to the emergency room with complaints of pain in his back and some numbness moving down the back of his legs, feeling tingling and quivering with some tremor.  He denied having similar symptoms in the past.  The examination revealed nontender extremities, atraumatic and within normal limits except for some limited flexion in the right hip causing increased discomfort in the back.  The Veteran was diagnosed with acute lumbar spasm.

Later records dated July 2009 show the Veteran presented with face pain, but the clinician noted a history of hip pain.

At an April 2015 VA examination for his shoulder and hips, the Veteran was diagnosed with left side acromioclavicular joint osteoarthritis.  The Veteran reported that he developed pain in his left shoulder while on active duty in the early 1990's.  He stated that he received a cortisone injection into his left shoulder which improved his symptoms for a few months, but the pain eventually returned and has been chronic since service, for which he took meloxicam.  He reported stiffness of the left shoulder.  The examiner determined that based on the Veteran's reported history of pain and treatment for his shoulder in service and continuing pain since, it was at least as likely as not that his left shoulder mild acromioclavicular osteoarthritis was the result of the left shoulder pain the Veteran experienced while in service. 

Regarding the Veteran's hip examination, he was diagnosed with bilateral osteoarthritis.  The Veteran stated that he developed pain in his hips while on active duty in the early 1990s.  He reported difficulty doing training exercises that required squatting, a problem that continued to the present day.  The examiner determined that based on the Veteran's reported history of hip pain and difficulty squatting in service and chronic symptoms since service, the Veteran's osteoarthritis of the hips was at least as likely as not the result of his hip problems that occurred during service.

Additionally, the Veteran's ex-wife submitted a July 2013 statement indicating that in 1991 (during her marriage to the Veteran) he was diagnosed with a pelvic deformity and bursitis of the left shoulder.

Further, at his April 2014 Board hearing, the Veteran testified that during service he was treated for shoulder and lower back pain, and trouble squatting.  He stated he was diagnosed with a pelvic deformity and was given 3 months of therapy for both the pelvic joint and his shoulder, which is why he reported swollen and painful joints and joint deformity at separation from service.  He further stated that his shoulder and hip symptoms continued to the present day.

The Veteran's left shoulder condition, variously diagnosed as bursitis and osteoarthritis, and his bilateral hip condition, diagnosed as osteoarthritis, are well-documented among the medical records; the first element of service connection is, therefore, established.  The evidence of record furthermore supports a finding of an in-service injury to the shoulder and hips.  Although the Veteran's complete STRs are unavailable for review, the Veteran competently and credibly testified that during service he was diagnosed with left shoulder bursitis and a pelvic deformity, for which he received several months of physical therapy.  Moreover, the Veteran's entrance examination and report of medical history do not indicate any musculoskeletal disability, and although the exit examination is similarly silent, the Veteran did note swollen or painful joints at separation from service.  The Veteran's ex-wife also provided lay evidence as to the medical diagnosis the Veteran received in service, further bolstering his assertions.  The Board turns to the third element of service connection, a nexus between the claimed in-service disease or injury and the current disability.  

Based on the foregoing medical and lay evidence, the Board finds that service connection for a left shoulder disability and bilateral hip disability is warranted.  As noted above, the Veteran complained of painful and swollen joints and bone or joint deformities at separation from service.  After interviewing the Veteran and considering his contentions, the April 2015 VA examiner determined that the Veteran's pain and diagnoses in service were likely related to his current disabilities.  The Board notes there is no conflicting medical evidence of record.  Further, the Veteran has competently and credibly reported that he has experienced pain in the left shoulder and bilateral hips since service.  See Jandreau v. Nicholson, 492 F.3d at 1372.  There is no reason to doubt the Veteran's credibility in this case; indeed, the reports of pain and injury in service have been consistent throughout the record.  

In light of the April 2015 VA medical opinion, the separation service treatment records, and the Veteran's competent and credible statements regarding in-service injury and continuing symptoms, the Board finds that service connection for a left shoulder condition and a bilateral hip condition is warranted. 



ORDER

Service connection for a left shoulder disability, variously diagnosed as bursitis and osteoarthritis, is granted.

Service connection for a bilateral hip condition, diagnosed as osteoarthritis, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


